DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/268,314, filed on February 5th, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
Applicant is reminded of the duty to disclose information material to patentability. See 37 CFR 1.56 and MPEP 2001.03.
Specification
The abstract of the disclosure is objected to because in line 3, “but none them” should read “but none of them”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mcdaniel (WO 2018176025 A1 and Mcdaniel hereinafter), in view of Takeda (US 20180178379 A1 and Takeda hereinafter) .
Regarding Claims 1, 6 and 11
Mcdaniel teaches a method of auto-generating a control and monitoring solution for smart and robotics environments (see [5]-[7]), the method comprising a processor implemented steps of (see Fig. 17; processors 1720; [140]-[145]): performing, a plurality of steps, wherein the plurality of steps comprises:
(i) capturing, by an accumulator module (see Fig. 2, ROS engine 230; [52]), a first set of information corresponding to one or more processes, wherein the first set of information comprises a set of domain knowledge corresponding to the one or more processes, and wherein the one or more processes correspond to a plurality of monitoring and control activities executing in the smart and robotics environments (see Fig. 2, component definitions 231; [6]-[9] and [54]; The data objects correspond to the set of domain knowledge.); and
(ii) capturing, by the accumulator module (see Fig. 2, ROS engine; [52]), a second set of information on a plurality of devices integrated into the smart and robotics environments, wherein the second set of information comprises data on execution capabilities corresponding to the plurality of devices (see [9 "...According to embodiments, a data object representing a physical object may be configured to have a data object representing a skill attached to it, wherein the skill represents an objective that the physical object can perform..."] and [60 "...For modeling skills and behaviors, a similar abstraction has been employed where the basic capabilities of devices are captured as "motion primitives" and composed into task sequences as generic or application-oriented skills..."]);
(iii) auto-generating, based upon the first set of information and the second set of information, a coordination control logic, by a control logic synthesizer module, wherein the coordination control logic comprises a coordination logic design for implementing a coordination logic between the plurality of devices (see Fig. 2, execution engine 212; [55 "These processes are downloaded to the runtime 21 1 and executed by the execution engine 212. The engine 212 would be implemented as a plug-in to the common runtime 21 1 and communicates with concrete machines (e.g., robots, conveyors, CNC machines)…"]. The processes communicated with machines corresponds to the coordination control logic.); and
(iv) auto-generating, by an implementation module (see Fig. 2, execution engine 212; [55]), the control and monitoring solution corresponding to the smart and robotics environments (see [7] and [39]; The controlled behaviors of the objects correspond to the control and monitoring solution. This is monitored by the execution user interface 240, see [55].).
Regarding claims 6 and 11, Mcdaniel further teaches a system for auto-generating a control and monitoring solution for smart and robotics environments (see [6]-[7]), the system comprising:
a memory (102) storing instructions (see Fig. 17; system memory 1730);
one or more communication interfaces (see Fig. 17, system bus 1721); and
one or more hardware processors coupled to the memory via the one or more communication interfaces (see Fig. 17; processors 1720; [140]-[145]), and
one or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors causes the one or more hardware processor to perform a method for auto-generating a control and monitoring solution for smart and robotics environments (see [145]).
Although Mcdaniel teaches auto-generating a coordination control logic and a control and monitoring solution, it is not explicitly taught how they are associated. Therefore, Mcdaniel is silent regarding auto-generating, by an implementation module, the control and monitoring solution corresponding to the smart and robotics environments, based upon the coordination control logic.
Takeda teaches a method of auto-generating a control and monitoring solution for smart and robotics environments (see [0002]), comprising coordination control logic (see Figs 4A-4B, processes and process information tables; [0021]-[0022], [0032]-[0033]), and further teaches (iv) auto-generating, by an implementation module (see Fig. 1; task plan generation unit 13), the control and monitoring solution corresponding to the smart and robotics environments, based upon the coordination control logic (see Fig. 3, boxes S3-S6; [0020], [0040 "...the task plan generation unit 13 generates a task plan based on the process information table…"] and [0040]-[0044]; The task plan corresponds to the control and monitoring solution.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Takeda to Mcdaniel. It would have been obvious to take the system of Mcdaniel and further include a step for auto-generating the control and monitoring solution based upon the coordination control logic, as taught by Takeda. Takeda teaches this technique in order to optimize the control and monitoring solution in real time. Application of the known technique taught by Takeda to the prior art system taught by Mcdaniel would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results including the method of auto-generating a control and monitoring solution for smart and robotics environments, the method further comprising; auto-generating, by an implementation module, the control and monitoring solution corresponding to the smart and robotics environments, based upon the coordination control logic. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 4, 9 and 14
Mcdaniel (as modified by Takeda) teaches the method of claim 1, the system of claim 6 and the one or more non-transitory machine readable information storage mediums of claim 11 (as discussed above). 
Mcdaniel is silent regarding, wherein the auto-generated control and monitoring solution comprises a hierarchy of the plurality of control and monitoring activities and the coordination control logic for defining one or more execution logics of the plurality of devices.
Takeda teaches, wherein the auto-generated control and monitoring solution comprises a hierarchy of the plurality of control and monitoring activities and the coordination control logic for defining one or more execution logics of the plurality of devices (see Fig. 5; [0040]-[0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Takeda to Mcdaniel. It would have been obvious to take the system of Mcdaniel and further include a step for generating the control and monitoring solution to be a hierarchy for coordinating the plurality of devices to execute the control and monitoring activities, as taught by Takeda. Takeda teaches this technique in order to optimize task time. Application of the known technique taught by Takeda to the prior art system taught by Mcdaniel would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results including the method of auto-generating a control and monitoring solution for smart and robotics environments, wherein the auto-generated control and monitoring solution comprises a hierarchy of the plurality of control and monitoring activities and the coordination control logic for defining one or more execution logics of the plurality of devices. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 5, 10 and 15
Mcdaniel (as modified by Takeda) teaches the method of claim 4, the system of claim 9 and the one or more non-transitory machine readable information storage mediums of claim 14 (as discussed above), 
Takeda further teaches, wherein the plurality of control and monitoring activities comprise one or more sub-activities representing mapping of the plurality of control and monitoring activities with the plurality of devices, and wherein the mapping is performed based upon the auto-generated coordination control logic (see Fig. 5; [0040]-[0042]; processes P1-P18 are mapped to the robots and machine tools.).

Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mcdaniel (as modified by Takeda) as applied to claims 1, 6 and 11 above, and further in view of Castinado et al. (US 20180089455 A1 and Castinado hereinafter).
Regarding Claims 2, 7 and 12
Mcdaniel (as modified by Takeda) teaches the method of claim 1, the system of claim 6 and the one or more non-transitory machine readable information storage mediums of claim 11 (as discussed above). 
Although Mcdaniel teaches implementing the coordination logic as a plug-in, it is not explicitly taught if a first set of codes is generated for implementing the coordination logic between the plurality of devices (see [55 "These processes are downloaded to the runtime 21 1 and executed by the execution engine 212. The engine 212 would be implemented as a plug-in to the common runtime 21 1 and communicates with concrete machines (e.g., robots, conveyors, CNC machines)"…]). Therefore, Mcdaniel (as modified by Takeda) is silent regarding the step of auto-generating the coordination control logic comprising auto-generating, based upon the first set of information and the second set of information, a first set of codes, by the control logic synthesizer module, for implementing the coordination logic between the plurality of devices.
Castinado teaches a control device for aggregation of machine-initiated resource distribution (see [0003]), wherein the step of auto-generating the coordination control logic comprises auto-generating, a first set of codes, by the control logic synthesizer module, for implementing the coordination logic between the plurality of devices (see [0097]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Castinado to modified Mcdaniel. It would have been obvious to take the system of modified Mcdaniel and further include a step for generating a first set of codes for implementing the coordination logic between the pluralities of devices, as taught by Castinado. Application of the known technique taught by Castinado to the prior art system taught by Mcdaniel would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results including the method of auto-generating a control and monitoring solution for smart and robotics environments, wherein the step of auto-generating the coordination control logic comprises auto-generating, based upon the first set of information and the second set of information, a first set of codes, by the control logic synthesizer module 202, for implementing the coordination logic between the plurality of devices. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mcdaniel (as modified by Takeda) as applied to claims 1, 6 and 11 above, and further in view of Kuo et al. (US 10216540 B2 and Kuo hereinafter).
Regarding Claims 3, 8 and 13
Mcdaniel (as modified by Takeda) the method of claim 1, the system of claim 6 and the one or more non-transitory machine readable information storage mediums of claim 11 (as discussed above). 
Although Takeda teaches translating the coordination control logic into the control and monitoring solution, it is not explicitly taught if a second set of codes is generated in the process (see [0040 "...the task plan generation unit 13 generates a task plan based on the process information table…"]). Therefore, Mcdaniel (as modified by Takeda) is silent regarding the step of auto-generating the control and monitoring solution comprising auto-generating, based upon the coordination control logic, a second set of codes to translate the coordination control logic into the control and monitoring solution.
Kuo teaches a coordinator for managing coordinated devices to execute tasks (see Col. 2, lines 13-19), wherein the step of auto-generating the control and monitoring solution comprises auto-generating, based upon the coordination control logic, a second set of codes to translate the coordination control logic into the control and monitoring solution (see Col. 3, lines 30-42).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kuo to modified Mcdaniel. It would have been obvious to take the system of modified Mcdaniel and further include a step for generating a second set of codes to translate the coordination control logic into the control and monitoring solution, as taught by Kuo. Application of the known technique taught by Kuo to the prior art system taught by Mcdaniel would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results including the method of auto-generating a control and monitoring solution for smart and robotics environments, wherein the step of auto-generating the control and monitoring solution comprises auto-generating, based upon the coordination control logic, a second set of codes to translate the coordination control logic into the control and monitoring solution. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Billi-Duran et al. (US 20180052451 A1 and Billi-Duran hereinafter). Billi-Duran teaches a remote system for controlling industrial automation systems based on status and operational data of the industrial assets (see at least the Abstract). It is noted that this reference could be used to render obvious the examined claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664